Cite as 2014 Ark. App. 435

                 ARKANSAS COURT OF APPEALS
                                        DIVISION II
                                       No. CV-13-794


                                                  Opinion Delivered SEPTEMBER 3, 2014
SHERYL NORRIS
                               APPELLANT          APPEAL FROM THE SALINE
                                                  COUNTY CIRCUIT COURT
                                                  [NO. 63PR-09-372]

V.                                                HONORABLE BOBBY
                                                  McCALLISTER, JUDGE

                                                  REMANDED FOR
ASHLEY DAVIS                                      SUPPLEMENTATION OF THE
                                 APPELLEE         RECORD AND ADDENDUM



                         ROBERT J. GLADWIN, Chief Judge


       Sheryl Norris appeals the Saline County Circuit Court’s order of May 23, 2013,

dismissing her motion to set aside the April 9, 2010 order of distribution with an attached

family settlement agreement (FSA). In her April 3, 2012 motion, Norris alleged that, since

the FSA had been approved by the court, she learned that she had relied on false information

to enter into the settlement and petitioned the court to set it aside pursuant to Arkansas Rule

of Civil Procedure 60 (2013). After a hearing, the circuit court granted appellee Ashley

Davis’s motion to dismiss, finding that, among other independently sufficient bases, res

judicata required dismissal of Norris’s petition to vacate the FSA. On appeal, Norris claims

that the circuit court erred by granting the dismissal before she received responses to her
                                  Cite as 2014 Ark. App. 435

discovery requests. However, we do not address her claims, but remand the case for rebriefing.

       At issue in this case is the validity of the FSA. However, that agreement is not to be

found in the record or addendum. This phase of the litigation began with a motion to set

aside an order approving settlement. It is alleged in appellant’s motion that the settlement

agreement was attached as Exhibit A to the order. The circuit court relied on the FSA in

reaching its decision to dismiss Norris’s motion. Neither the order nor the settlement

agreement allegedly attached thereto is included in the record or addendum.

       If anything material to either party is omitted from the record, this court may direct

that a supplemental record be certified and transmitted. Ark. R. App. P.–Civ. 6(e)(2013).

Arkansas Supreme Court Rule 4-2(a)(8)(A)(i) (2013) requires that the addendum to

appellant’s brief include the pleadings on which the circuit court decided each issue,

specifically identifying the complaint and answer. Also to be included are all motions,

responses, replies, and exhibits. Id. Accordingly, we order supplementation of the record and

addendum pursuant to Arkansas Supreme Court Rule 4-2(b)(4), and Arkansas Rule of

Appellate Procedure–Civil 6(e), giving appellant fifteen calendar days to supplement the

record, supplement the addendum, and provide the additional materials from the

supplemented record to the members of the appellate court. The pleadings and materials

listed herein are not to be taken as an exhaustive list of deficiencies; appellant should carefully

review the rules and ensure that no other deficiencies exist.

       Remanded for supplementation of the record and addendum.

       PITTMAN and WHITEAKER , JJ., agree.

       Dyer and Jones, by: F. Parker Jones III, for appellant.

       Vaughan & Friedman Law Firm, PLLC, by: Craig D. Friedman, for appellee.


                                                2